
	

113 HR 297 : Children’s Hospital GME Support Reauthorization Act of 2013
U.S. House of Representatives
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 297
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2013
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  reauthorize support for graduate medical education programs in children’s
		  hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Hospital GME Support
			 Reauthorization Act of 2013.
		2.Program of
			 payments to children’s hospitals that operate graduate medical education
			 programs
			(a)In
			 generalSection 340E of the Public Health Service Act
			 (42 U.S.C.
			 256e) is amended—
				(1)in subsection (a),
			 by striking through 2005 and each of fiscal years 2007 through
			 2011 and inserting through 2005, each of fiscal years 2007
			 through 2011, and each of fiscal years 2013 through 2017;
				(2)in subsection
			 (f)(1)(A)(iv), by inserting and each of fiscal years 2013 through
			 2017 after 2011; and
				(3)in subsection
			 (f)(2)(D), by inserting and each of fiscal years 2013 through
			 2017 after 2011.
				(b)Report to
			 CongressSection 340E(b)(3)(D) of the Public Health Service Act
			 (42 U.S.C.
			 256e(b)(3)(D)) is amended by striking Not later than the
			 end of fiscal year 2011 and inserting Not later than the end of
			 fiscal year 2016.
			
	
		
			Passed the House of
			 Representatives February 4, 2013.
			Karen L. Haas,
			Clerk
		
	
